Citation Nr: 1203758	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  06-14 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating for chronic lumbar strain (hereinafter "lumbar spine disability") in excess of 10 percent prior to February 1, 2008 and entitlement to an initial disability rating in excess of 40 percent from February 1, 2008 (exclusive of the period a temporary total disability rating was in effect from December 26, 2007 to January 31, 2008).  

2.  Entitlement to an initial compensable disability rating for residuals, chronic right shoulder pain with history of impingement and calcific tendonitis status post Mumford procedure (hereinafter "right shoulder disability"), prior to November 1, 2005; entitlement to an initial staged disability rating in excess of 20 percent prior to May 23, 2008; and entitlement to an initial staged disability rating in excess of 30 percent from May 23, 2008.  

3.  Entitlement to an effective date earlier than February 1, 2008 for the grant of a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1974 and from June 1985 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case is now under the jurisdiction of the Cleveland, Ohio RO.  

The record reveals that the Veteran requested a Travel Board hearing in conjunction with his appeal.  The Veteran was scheduled for a hearing on October 19, 2011, but he did not report.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 

In a February 2009 statement, the Veteran withdrew the issue of entitlement to an initial rating in excess of 10 percent for service-connected hypertension.  Therefore, the issue is no longer on appeal.  38 C.F.R. § 20.204.

The issue of entitlement to service connection for a psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an effective date earlier than February 1, 2008, for the grant of a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  For the entire appeal period, the Veteran's lumbar spine disability has resulted in forward flexion of the thoracolumbar spine of 30 degrees or less, but has not manifested in unfavorable ankylosis of the entire thoracolumbar spine.  

3.  The Veteran has been diagnosed with radiculopathy of the lower extremities, which is a manifestation of his service-connected lumbar spine disability.

4.  Prior to November 1, 2005, the Veteran's right (major) shoulder was manifested by positive signs of identifiable functional loss, along with a noncompensable degree of limitation of motion, but was not manifested by malunion with moderate deformity or recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of arm movement only at shoulder level, or impairment of the clavicle or scapula with either dislocation or nonunion with loose movement.

5.  From November 1, 2005, the Veteran's service-connected right (major) shoulder disability has been manifested by limitation of motion of the right arm midway between his side and shoulder.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 40 percent, but no greater, for the lumbar spine disability have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011).  

2.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for radiculopathy of the lower extremities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

3.  Prior to November 1, 2005, the criteria for an initial 10 percent disability rating, but no greater, for the right shoulder disability were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Plate I, Diagnostic Code 5003 (2011).

4.  From November 1, 2005, the criteria for an initial disability rating of 30 percent, but no more, for the Veteran's service-connected right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Plate I, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  With regard to a claim for service connection, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the appellant then files an notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

VA has also fulfilled its duty to assist the Veteran by obtaining all identified and available evidence needed to substantiate the claims, including VA treatment records, private treatment records, and Social Security Administration (SSA) records.  The Board notes that the Veteran submitted a 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) for Dr. B.  However, in an August 2010 letter, the RO explained that the records were requested but a reply had not been received.  The RO requested that the Veteran submit a new VA Form 21-4142 for Dr. B. as the time limit expired for the previous form.  The Veteran did not submit a new 21-4142 form for Dr. B.  In a February 2009 letter, the Veteran was again asked to provide new 21-4142 forms for Dr. M. and Dr. B.  The Veteran did not respond to the letter.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  Accordingly, the Board finds that a remand to secure any additional records is not required.  

In addition, the Veteran was afforded VA examinations in May 2005, January 2008, July 2008, and April 2011 with respect to his service-connected disabilities.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  The examiners performed physical examinations, considered the Veteran's statements, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges the Veteran's statements and those of his representative regarding the adequacy of the May 2005 VA examination report.  In the September 2005 notice of disagreement, the Veteran stated that he reported to the May 2005 VA examiner that his pain level was around a 5 on a scale of 1 to 10 and that after standing it would go up to 8 or 9 on a scale of 1 to 10.  He also stated that he told her that he could not walk far at all without serious back pain and that it was painful to sit in the same position for extended periods of time.  The Veteran's representative has also contended that the May 2005 VA examiner did not discuss Deluca or whether the Veteran experienced incapacitating episodes due to his lumbar spine disability.  Here, there is nothing to indicate that the examination is inadequate.  In reviewing the report, the Board finds nothing to indicate that the examination was cursory or that the examiner did not give adequate attention to the Veteran's complaints or provided history.  The examiner provided the necessary information to evaluate the Veteran's disabilities in accordance with the pertinent rating criteria.  Although the examiner did not specify Deluca in the examination report, it is clear that repetitive range of motion testing was performed and the examiner indicated that the Veteran had pain but did not report weakness or fatigability.  In addition, the examiner also indicated that the Veteran did not experience any incapacitating episodes.  Furthermore, as noted above, the Veteran has been afforded subsequent adequate VA examinations.  Therefore, the Board finds that the May 2005 VA examination report is adequate for rating purposes.  In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the 'present level' of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous . . . .' Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine is greater than 30 degrees, but no greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.   See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011).  See also 38 C.F.R. § 4.71a, Plate V (2011).

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011).

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).


Initial Rating for Lumbar Spine Disability

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that an initial disability rating of 40 percent is warranted for the entire appeal period.  

The Veteran was afforded a VA examination in May 2005.  The Veteran reported that the pain in his lower back was from 1-2/10 (Veteran says he reported that it was 5-9/10).  He stated that it is a low-grade ache.  He denied any flaring.  He denied experiencing weakness, bladder, or bowel complaints but did report numbness on the right side.  He does not use any canes, crutches, walkers, or braces.  He is able to walk 2 to 3 miles without any restriction.  He is not unsteady and he has not experienced any falls.  There was no specific trauma to his back and there has been no surgery.  He denies any history of spasms.  He has not been prescribed any periods of bed rest for incapacitating episodes with his back.  The Veteran states that he is able to carry out all of his activities of daily living.  The Veteran states that the pain or low grade ache is more significant than any fatigue, weakness, or lack of endurance at this point in time.  The Veteran's spine was able to forward flex from 0 to 85 degrees, which decreased to 0 to 80 degrees and then to 0 to 75 degrees.  Backward extension was 0 to 20 degrees.  Right lateral flexion was 0 to 20 degrees and left lateral flexion was 0 to 10 degrees.  Rotation was 0 to 30 degrees.  The straight leg raise was negative on the left and slightly positive on the right.  Waddell's sign was negative.  On neurological examination, stance and coordination were intact.  Cranial nerves II-XII were grossly intact.  Deep tendon reflexes in the upper extremities were 2+ out of 4 and as dictated in the lower extremities.  Strength was 5/5 in both the upper and lower extremities.  The Veteran was diagnosed with chronic lumbar strain with central canal stenosis and reported pain without weakness or fatigability.  

The April 2006 private treatment record shows that the Veteran stated that his back was doing much better.  

The Veteran was afforded a VA examination in January 2008.  The Board notes that this examination was conducted when the Veteran was receiving a temporary total disability rating; however, the Board still finds that the examination is relevant to the claim on appeal.  The Veteran reported that he first noticed lower back pain in 1999 and that his back has become progressively worse over time.  He stated that he had a rhizotomy twice in 2005 and 2007.  He stated that it initially worked for 5 months and then in 2007, it reduced pain for about 5 days.  He also stated that he had a spinal fusion in December 2007 that has given mild relief at this time.  The Veteran states that he still has some numbness in the right lower extremity and pain.  The Veteran did not report any urinary incontinence, fecal incontinence, paresthesias, visual dysfunction, or dizziness.  The Veteran did report experiencing urinary urgency, urinary frequency, nocturia, obstipation, erectile dysfunction, numbness, leg or foot weakness, falls, and unsteadiness.  The Veteran also reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain is located in the lower back every morning that consists of dull, aching, and burning pain.  The pain is severe, constant, and daily.  The Veteran reported flare-ups of spinal conditions that are severe and occur weekly with a duration of hours.  The Veteran stated that the limitation of motion is severe during the flare-ups.  The Veteran reported that he has experienced incapacitating episodes about 12 times averaging about 1 to 2 days in duration, the Veteran could not recall the exact time for each episode.  The posture of the spine is normal and the Veteran walks with a walker.  There is no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis or reverse lordosis.  There is no thoracolumbar spine ankylosis.  The range of motion is severely limited due to pain.  The examiner commented that he was unable to conduct range of motion due to the Veteran's severe pain.  Lasegue's sign was positive for both extremities.  The Veteran was diagnosed with lumbar strain, lumbar radiculopathy, lumbar spondylosis, central canal stenosis, and degenerative joint disease.  The disability causes severe effects on chores, shopping, recreation, traveling, bathing, and dressing.  The disability prevents exercise and sports.  The disability has no effect on feeding and grooming.  There are moderate effects on toileting.  The Veteran reports that his wife assists him with dressing and bathing due to his disability.    

The June 2008 VA treatment record noted that the Veteran had surgery in December 2007 for L4-5 disc herniation.  He was still in pain and unable to sleep.  The Veteran was assessed with chronic low back pain with neuropathic symptoms.  
In a June 2008 statement, the Veteran explained that he underwent a translaminal lumbar decompression with the insertion of screws, rods, and bone graph to L4/L5/S1.  He stated that he is not able to lift over ten pounds and should only walk as tolerated.  He states that he has developed an addiction to pain medication.   

The July 2008 VA treatment record shows that the Veteran ambulates with a slow steady gait, a straight low back, and some thoracic kyphosis.  The sensation in the right lower extremity is impaired to light touch of the entire foot.  The thoracic and lumbar spine as well as the paraspinals were tender to palpation.  

In an October 2008 VA treatment record, the Veteran reported a long history of low back pain.  This progressed to the point where he had back surgery in 2007 (fusion with hardware).  The pain starts just above the beltline.  This radiates into his right foot.  The back pain is tight and the Veteran has trouble getting up to move.  He also has trouble standing or walking for any length of time.  He is able to shop by leaning on a shopping cart.  The pain that radiates into his leg is like a pin prick.  He has been seen recently by a local pain specialist and received multiple interventions including epidurals and rhizotomy.  These have provided no benefit.  On physical examination of the lumbar spine, there was loss of normal lordosis and no significant midline, facet or SI tenderness.  The pain increased with movement in any cardinal plane, flexion, extension, sidebending, and rotation.  Facet loading produced no increase in pain.  

The Veteran was afforded a VA examination in July 2008.  The Veteran reported that his back pain began in 1996.  Treatment for this condition includes a TENS unit and local injections.  The Veteran has not had any hospitalization or surgeries since his last VA examination.  The Veteran did not report urinary incontinence, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, or visual dysfunction.  The Veteran did report experiencing urinary urgency, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, and dizziness.  The examiner noted that the Veteran's erectile dysfunction was due to his diabetes.  The Veteran reported experiencing fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain is located in the low back and is a stabbing pain and dull ache.  The pain is severe, constant, and occurs daily.  The pain radiates from the bilateral legs to the feet.  The Veteran reported experiencing flare-ups that are severe and occur nightly when he is lying down and trying to fall asleep.  The Veteran states that he is unable to sleep during these flares.  He stated that the most he sleeps at any one time is about one to one and one-half hours.  The Veteran reported that every couple of weeks, he has incapacitating episodes that last from one to one and one-half weeks.  There was no thoracolumbar spine ankylosis.  The thoracolumbar flexion was from 10 degrees to 20 degrees with pain beginning at 1 degree.  Lateral rotation was from 0 to 15 degrees, and lateral rotation on the left was from 0 to 20 degrees.  The above range of motion is limited due to pain.  The Veteran was only able to perform above range of motion one more time due to pain.  He was unable to perform extension or bilateral flexion due to pain.  Pain is present prior to range of motion, increases during range of motion, and does not decrease to baseline upon completion.  Lasegue's sign is positive on both extremities.  The Veteran was diagnosed with chronic lumbar strain with central canal stenosis and posterior fusion L4-L5-S1 with degenerative joint disease/degenerative disc disease with radiculopathy.  The disability causes severe effects on chores, shopping, exercise, traveling, bathing, dressing, toileting, and grooming.  The disability prevents sports and recreation and has a moderate effect on feeding.  The Veteran states that his wife has to assist him in putting on his shoes/socks and sometimes his clothes.  The Veteran's wife also sometimes has to help the Veteran shower.  The Veteran states that the functional limitations due to his back condition include a decreased ability to lift and carry, decreased ability to reach, decreased ability to bend, decreased balance, decreased ability to concentrate, lack of stamina, increased fatigue.  The Veteran is unable to sit or stand for any length of time, the Veteran is unable to walk more than a few yards at a time.  These combined functional limitations prevent the Veteran from maintaining gainful employment.  

The Veteran was afforded a VA examination in April 2011.  The Veteran reports pain in the central and right paravertebral spine areas which are constant and sharp.  He reports that pain medications dull the pain and walking makes it worse.  He reports stiffness, weakness, and constant fatigability.  The pain is located in the lumbar area and does not radiate down the leg.  He complains of numbness from the right lateral thigh down to the toes which feel numb all the time.  The Veteran uses a cane all the time, uses a walker for longer distances, and a TENS unit to the back.  The condition has no effect on the Veteran's usual occupation as he is retired.  With respect to activities of daily living, he stays in the chair most of the day, a lot of sleeping in the recliner, does not drive, and always uses elevators or escalators.  The Veteran is able to perform routine daily activities, although at times it is painful to do so.  He states that he needs help tying shoes daily.  On examination, the Veteran was able to flex his spine from 0 to 8 degrees without objective measurable evidence of pain.  The Veteran extended to 0 degrees without objective measurable evidence of pain.  The right lateral flexion was from 0 to 5 degrees without objective measurable evidence of pain, there was left lateral flexion from 0 to 8 degrees without objective measurable evidence of pain, there was right lateral rotation to 0 degrees without objective measurable evidence of pain, and left lateral rotation to 0 degrees without objective measurable evidence of pain.  There was no additional limitation of motion following three repetitions.  The Veteran has flare-ups, which consist of an increase in pain from at rest at about 8/10 to about 10/10.  These occur approximately 3 to 4 times a day, the Veteran reported he takes medicine, rests, and adjusts position.  On examination today, there was no objective measurable evidence of painful motion, spasm, or weakness.  The Veteran denied any incapacitating episodes in the past 12 months.  The strength was 5/5 in all muscle groups of the upper and lower extremities.  The straight leg raise was negative bilaterally.  Sensation to monofilament and vibration intact in the upper extremities and lower extremities.  The Veteran had an antalgic gait with poor propulsion, uses a cane, slow movement, lumbar straightening noted, and musculature was symmetric and normal.  The Veteran reported pain to the central and right paravertebral area upon palpation.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine, s/p fusion at L4-5, and L5-S1.  

The private treatment records show that the Veteran complains of constant back pain and painful range of motion.   

In reviewing the evidence of record above, the Board finds that the Veteran's disability warrants a 40 percent disability for the entire appeal period.  The Board notes that the Veteran was only assigned an initial 10 percent disability rating prior to February 1, 2008.  However, in light of the January 2008 VA examination report which shows that the Veteran's limitation of motion was severely limited, and the Veteran's statements, and private treatment records showing severe limitation of motion, the Board finds that the reasonable doubt should be resolved in the Veteran's favor.  

However, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 40 percent at any time during the appeal.  To warrant a higher disability rating of 50 percent, the evidence must show that there is unfavorable ankylosis of the entire thoracolumbar spine.  As noted above, none of the VA examiners found evidence of ankylosis.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).   Although the January 2008 VA examiner commented that range of motion measurements could not be completed due to the Veteran's severe limitation of motion and pain, the examiner also specifically stated that the Veteran did not have ankylosis.  Therefore, the Board finds that the service-connected disability does not warrant an initial disability rating in excess of 40 percent at any time during the appeal.  

In addition, consideration has been given as to whether a higher disability rating could be assigned under Diagnostic Code 5243, intervertebral disc syndrome (IVDS).  In this case, the January 2008 VA examiner noted that the Veteran reported that he had incapacitating episodes about 12 times averaging about 1 to 2 days in duration.  In addition, the July 2008 VA examiner noted that the Veteran reported experiencing incapacitating episodes once every few weeks.  A 60 percent disability rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Here, although the Veteran has reported experiencing "incapacitating episodes" every few weeks, there is no indication that the Veteran has ever been prescribed bed rest for these episodes by a physician.  See Note (1).  Therefore, although the VA examiners noted the Veteran's reports of incapacitating episodes, there is no evidence that he has ever been prescribed bed rest for a total duration of at least six weeks in a 12 month period.  Thus, the Board finds that a higher disability rating under Diagnostic Code 5243 is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  Initially, the Board notes that pain associated with motion is fully contemplated in the current 40 percent disability rating, which includes the equivalent of favorable ankylosis, i.e., no effective motion beyond the neutral position.  The Board observes that the Veteran has reported pain, flare-ups, falls, unsteadiness, stiffness, weakness, and spasms.  The Board also observes the Veteran's contentions regarding the limitation of his daily activities and standing and walking.  However, upon recent examination in April 2011, there was only evidence of tenderness and pain on palpation.  Although the Veteran's range of motion was quite limited, the VA examiner noted that there was no additional limitation of motion following three repetitions of range of motion.  In addition, the examiner commented that there was no objective measurable evidence of painful motion, spasm, or weakness.  The Board recognizes that the January 2008 and July 2008 VA examiners noted that the Veteran had very limited range of motion due to pain.  Even so, the Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased rating.  Even if it were conceded that the Veteran's pain is so severe as to prevent all motion of the spine, such a condition (favorable ankylosis) is fully contemplated by the 40 percent rating already assigned.  The criteria for a higher rating call for unfavorable ankylosis, which is a condition that is not more nearly approximated than favorable ankylosis.  Thus, the Board finds that the preponderance of the evidence is against an increased rating for the Veteran's lumbar spine disability.

The Board recognizes the Veteran's statements attesting to his constant pain, fatigue, stiffness, and limited range of motion.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA examination reports, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the examiners considered the Veteran's reported symptomatology.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant an initial disability rating in excess of 40 percent.   

In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for an initial 40 percent disability rating and a higher disability rating is not warranted.  The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 40 percent, and therefore the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Nevertheless, after reviewing the record, the Board does find that a separate disability rating is warranted because the objective medical evidence demonstrates that the Veteran suffers from a separate neurological disability distinct from his service-connected lumbar spine disability.  

During the course of the appeal, the Veteran has consistently reported bilateral radiating pain into his lower extremities.  Some of the medical records have noted findings of neuritis and radiculopathy.  The initial findings completed in June 2005 revealed a normal study with no electrophysiologic evidence for peripheral neuropathy or radiculopathy of the right lower extremity.  However, the January 2008 VA examination report noted that Lasegue's sign was positive for both extremities.  The examiner then diagnosed the Veteran with lumbar radiculopathy.  Therefore, based on the foregoing, the Board concludes that the Veteran does suffer from an additional neurological deficiency, namely radiculopathy of the lower extremities, so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. at 129-132.  Accordingly, service connection is warranted for radiculopathy of the lower extremities.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  However, the evidence of record simply does not show that the Veteran has an exceptional disability picture that the available schedular rating is inadequate.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.  The Board therefore finds that the assigned rating reasonably describes the Veteran's disability level and, consequently, it cannot be said that the available schedular evaluation for the disability is inadequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Right shoulder disability

Initially, the Board points out that several pertinent regulations associated with rating musculoskeletal system disabilities have been mentioned in the lumbar spine analysis above.

The Veteran essentially contends that he is entitled to higher disability ratings for his right shoulder disability.   In an August 2005 rating decision, the RO granted an initial noncompensable disability rating effective July 1, 2004.  In a March 2008 rating decision, the RO granted an initial disability of 20 percent effective November 1, 2005.  In a July 2008 rating decision, the RO granted an initial disability rating of 30 percent effective May 23, 2008.  

With regard to the right shoulder, the Veteran has not been shown to have ankylosis of the scapulohumeral articulation (Diagnostic Code 5200), impairment of the humerus, such as loss of the head of the humerus (flail shoulder), nonunion of the shoulder (flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, or malunion of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  Accordingly, the criteria pertaining to those disabilities are not for application in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2011).

Here, the regulatory criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5201 is for application.  These criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated in various treatment records and on VA examinations that he is right-handed; therefore, with respect to the right shoulder, the Board will apply the ratings and criteria for the major arm under the relevant diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

For the major and minor arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 30 percent rating is warranted for limitation of major arm motion to midway between the side and shoulder level (20 percent for the minor arm); and, finally, a maximum 40 percent rating is warranted for limitation of the major arm motion to 25 degrees from the side (30 percent for the minor arm).  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal forward flexion of the shoulder is zero to 180 degrees; abduction is zero to 180 degrees; and internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2011).  Forward flexion and abduction to 90 degrees amounts to 'shoulder level.'

Also potentially applicable is Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion of the specific joint or joints involved.  When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.

Entitlement to an initial compensable disability rating prior to November 1, 2005

The October 2005 magnetic resonance imaging (MRI) report reveals an impression of degenerative changes of the right shoulder.  

The Veteran was afforded a general medical examination in May 2005.  The report noted that the Veteran had a right shoulder condition status post surgical repair.  The Veteran also reported a history of calcific tendinitis and some impingement symptoms.  On January 10, 1996, he had an open Mumford procedure for decompression.  He reports that he continued to have problems with his right shoulder and there was a sense of heaviness.  He had three cortisone shots due to his large calcium deposits in his shoulder and reported an injury following his history of impingement when he was teaching at law enforcement in Texas.  At that time, he dislocated his shoulder causing increased pain.  He states that his shoulder throbs all the time and feels like a heavy weight.  He cannot keep it at any one position for an extended period of time.  He also reports that he is not able to do any overhead work because it is painful.  The Veteran stated that he also has a sling that he can wear in the evening if his shoulder is particularly fatigued.  The Veteran exhibited normal range of motion on the shoulder from 0 to 180 degrees.  Abduction was from 0 to 180 degrees bilaterally.  External rotation was 0 to 90 degrees and internal rotation was limited on the right at 0 to 40 degrees with the arms abducted to 90 degrees.  Range of motion was completed three times.  

In the September 2005 notice of disagreement, the Veteran stated that his shoulder is constantly on his mind and he cannot work above shoulder level with his right arm at all.  

Having reviewed the foregoing evidence, the Board will award an initial 10 percent prior to November 1, 2005.  In making this determination, the Board recognizes that the VA examination report shows that abduction and flexion was normal.  However, the October 2005 MRI report noted that the Veteran had degenerative joint disease of the right shoulder.  Thus, the Board finds that Diagnostic Code 5003 is for application in this case.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , Diagnostic Code 5003.  Whereas the initial VA examination did not find limited range of motion regarding abduction or flexion, the Veteran has consistently reported limitation of motion and the examination report did show that the Veteran's internal rotation was limited on the right at 0 to 40 degrees and that the Veteran cannot do overhead work because of his painful shoulder.  Taking into account the medical evidence and the Veteran's competent and credible statements, the Board finds that an initial disability rating of 10 percent is warranted prior to November 1, 2005. 

However, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent prior to November 1, 2005.  In order to warrant a disability rating in excess of 10 percent, the Veteran's right shoulder disability would have to be characterized by limitation of motion midway between the side and shoulder level; limitation of motion at shoulder level; malunion of the humerus with moderate deformity; marked deformity of the arm; infrequent dislocations and guarding of movement only at shoulder level; frequent dislocations and guarding of all arm movements; or nonunion of the clavicle or scapula with loose movement.  38 C.F.R. § 4.71, Diagnostic Codes 5200-5203 .

Upon review of the aforementioned evidence, the Veteran's service-connected right shoulder disability does not warrant a disability rating in excess of 10 percent.  The evidence does not show that the Veteran's limitation of motion of the right arm was limited to midway between the side and shoulder level or limited at the shoulder level such as to warrant an increased disability under the Diagnostic Code 5201.  The medical evidence does not show that the Veteran had any impairment of the humerus that resulted in a malunion of the humerus or marked deformity of the arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Additionally, the medical evidence also does not show that the Veteran had any dislocation, nonunion of, or malunion of the clavicle or scapula, 38 C.F.R. § 4.71a, Diagnostic Code 5203, or ankylosis of the scapulohumeral articulation.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

The Board has considered the Veteran's statements as to the nature and severity of his right shoulder symptomatology.  The Veteran is certainly competent to report that his symptoms are worse and that a higher disability rating is warranted.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Veteran's reported symptoms were considered by the VA examiner and the Board finds that the medical findings are more persuasive than the Veteran's statements that he is entitled to a higher disability rating.  

Therefore, the Veteran is entitled to the assignment of an initial 10 percent disability rating, but no more, prior to November 1, 2005.  The preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent prior to November 1, 2005.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Entitlement to an initial disability rating in excess of 20 percent from November 1, 2005

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial disability rating of 30 percent from November 1, 2005, but no more.  

The November 1, 2005 private treatment record shows that the Veteran had 90 degrees of abduction, limited internal rotation, and flexion.  

The private treatment records show that the Veteran complained of right shoulder pain.  The impression was listed as recurrent shoulder trauma with previous surgeries and probably rotator cuff tear.  The Veteran had very limited abduction, flexion, and rotation.  

The Veteran was afforded a VA examination in January 2008.  The Veteran reported that he continues to have pain in the shoulder, described the pain as heaviness and that the pain is worse with activity and movement.  He stated that he tried to work as a stocker but could not stock things at shoulder height or higher.  He reported that he could not do pushups or physical activity for the military anymore and this is why he retired at 22 years instead of 30 years.  He currently takes Methocarbamol, Oxycodone, Fentanyl patch, and Ultracet.  The Veteran stated that he underwent surgery in January 2006 that consisted of a right shoulder arthroscopy with subacromial decompression, burr acriomioplasty, bursectomy, lysis of adhesions and placement of pain pump.  The Veteran needs assistive aids for walking including a walker.  There are no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  There are functional limitations on standing and he is unable to stand for more than a few minutes.  The Veteran is unable to walk more than a few yards.  The Veteran reported deformity, giving way, instability, pain, stiffness, weakness, and locking episodes once a year.  He did not report any episodes of dislocation or subluxation.  The Veteran had flare-ups of joint disease that are severe with activity.  The flare-ups cause severe limitation of motion with duration of hours.  The right shoulder exhibits flexion from 0 to 83 degrees with pain beginning at 60 degrees and no additional limitation of motion on repetitive use.  The right shoulder exhibits abduction from 0 to 74 degrees with pain beginning at 52 degrees with no additional limitation of motion on repetitive use.  The right shoulder had external rotation from 0 to 26 degrees with pain beginning at 10 degrees with no additional limitation of motion on repetitive use.  The right shoulder had internal rotation from 0 to 35 degrees with pain beginning at 20 degrees and no additional limitation of motion on repetitive use.  There was no inflammatory arthritis and no joint ankylosis.  The summary of general joint conditions includes tenderness, painful movement, instability, weakness, and guarding of movement.  The diagnosis was listed as right shoulder strain secondary to previous injury, rotator cuff tear, calcific tendonitis, and degenerative joint disease.  There are severe effects on chores, shopping, recreation, and traveling.  The disability prevents exercise and sports.  There are no effects on feeding and toileting and mild effects on bathing, dressing, and grooming.    

The Veteran was afforded a VA examination in July 2008.  The Veteran reported that he dislocated his right shoulder during active service and has had problems with it locking.  He has received several cortizone injections and was placed on physical therapy.  The Veteran needs assistive aids for walking including one cane and a walker.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  There are functional limitations on standing.  The Veteran is unable to stand for more than a few minutes.  There are functional limitations on walking including the inability to walk more than a few yards.  The Veteran reports deformity, giving way, instability, pain, stiffness, weakness, episodes of dislocation or subluxation of less than once a year.  He did not report any locking episodes or effusion.  The condition affects the motion of the right shoulder joint.  The Veteran reported that he has severe flare-ups of joint disease that occur every two to three weeks.  During these reported flares, the Veteran stated that he is unable to use his shoulder much.  During the flares, he will usually see about a 25% decrease in range of motion from his normal range of motion.  The duration lasts from 1 to 2 days.  On physical examination, there was no evidence of abnormal weight bearing.  Flexion was 0 to 60 degrees with pain beginning at 1 degree.  Abduction was 0 to 55 degrees with pain beginning at 1 degree.  External rotation was 0 to 10 degrees with pain beginning at 1 degree.  Internal rotation was 0 to 25 degrees with pain beginning at 1 degree.  There were no recurrent shoulder dislocations.  There is no inflammatory arthritis and no joint ankylosis.  The summary of the general joint conditions include tenderness, painful movement, and weakness.  The diagnosis was listed as degenerative joint disease of the right shoulder with chronic right shoulder pain with history of impingement and calcific tendonitis s/p mumford procedure.  There are effects on the Veteran's daily activities.  There are severe effects on chores, shopping, exercise, recreation, traveling, bathing, dressing, toileting, and grooming.  There are no effects on sports and mild effects on feeding.  The Veteran requires assistance from his wife to put on his shoes and dressing.  The Veteran states that his wife will sometimes help him shower.  The Veteran states that the functional limitations caused by his shoulder include a decreased ability to lift and carry, decreased ability to reach, decreased concentration, increased fatigue and lack of stamina that prevent the Veteran from securing and maintaining gainful employment.  

The Veteran was afforded a VA examination in April 2011.  The Veteran stated that while serving in the Navy in approximately 1988/1989 he fell and hit his right elbow on the deck on the ship which jammed his right shoulder.  The Veteran also stated that while stationed in San Antonio, Texas in approximately 1992, he dislocated his shoulder during a training exercise.  The Veteran stated that he has had surgeries in January 1996 and January 2006.  The Veteran endorsed pain to the top of the right shoulder which is dull, constant and moving certain positions makes it worse, especially up and away and behind motion.  He currently takes Oxycontin three times a day for back and shoulder pain.  He rates the right shoulder pain at rest at a 6/10 and at worst 10/10.  He reports an increase in pain with certain active motions and sometimes when sleeping on it wrong.  The Veteran reports weakness, stiffness, and fatigue.  He denies swelling and instability.  The Veteran uses assistive devices in the form of a TENS unit, a cold pack, and a cooling pad/compression device.  The Veteran reports he uses these devices a couple times a week in the past 12 months.  He reports that he uses a shower chair and a grabber device for socks and picking up things.  The Veteran is retired and not currently seeking employment.  The Veteran was diagnosed with degenerative joint disease of the right shoulder with impingement and calcific tendonitis status post Mumford procedure.  The shoulder was able to flex to 54 degrees.  The shoulder exhibited abduction was 0 to 56 degrees.  The external rotation was 0 to 15 degrees.  The internal rotation of the shoulder was 0 to 9 degrees.  There was no objective measurable evidence of pain with motion.  The Veteran performs the range of motion measurements very slowly.  There was no additional limitation of motion on exam today with three repetitions.  The flare-ups consist of an increase in pain and occur with an increase in activity and cold or moist weather.  On examination, the right shoulder has a 7.5 cm. scar and also a 1 cm. scar to the posterior aspect of the right shoulder and a 1 cm. scar to the anterior aspect of the right shoulder.  The strength of the upper extremities is normal bilaterally.  The Veteran states that there is pain on the superior portion of the right shoulder upon palpation by the examiner.  

In reviewing the aforementioned evidence, the Board finds that an initial 30 percent disability rating is warranted from November 1, 2005.  The private treatment records show that the Veteran complained of right shoulder pain and he had very limited abduction, flexion, and rotation.  In addition, the November 1, 2005 VA treatment record shows that the Veteran could only flex to 90 degrees (midway between the side and shoulder level).  Furthermore, the January 2008 VA examination report range of motion testing shows flexion to 83 degrees, abduction to 74 degrees, external rotation to 26 degrees, and internal rotation to 35 degrees.   According to Diagnostic Code 5201, for the major arm, a 30 percent rating is warranted for limitation of arm motion midway between the side and shoulder level, i.e., 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  Here, the most recent findings (January 2008 VA examination, July 2008 VA examination, and July 2011 VA examination) show that the Veteran cannot forward flex his shoulder to 90 degrees nor demonstrate abduction to 90 degrees.  See Plate I, 38 C.F.R. § 4.71a.  This range of motion therefore shows motion of the right arm limited midway between the side and shoulder level.  Therefore, an initial disability rating of 30 percent for the service-connected right shoulder disability is warranted from November 1, 2005.  

However, the Veteran is not entitled to an initial disability rating in excess of 30 percent at any point during the appeal period.  In order to warrant a higher disability rating of 40 percent, the Veteran's right arm motion must be limited to 25 degrees from the side.  In this regard, there are no medical findings to suggest that the Veteran's right arm is limited to 25 degrees from the side.  See Diagnostic Code 5201.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's right shoulder disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 30 percent rating, and no higher.  In this regard, the Board observes that the Veteran has reported pain, flare-ups (consisting of a 25% decrease in range of motion), stiffness, weakness, and spasms.  The Board also observes the Veteran's contentions regarding the limitation of his daily activities.  However, during the most recent VA examination, there was no additional limitation of motion after repetition of range of motion testing.  Furthermore, there was only objective evidence of pain, tenderness, and weakness upon examination in July 2008.   The January 2008 VA examiner also noted evidence of weakness and instability.  However, the examiner also found that there was no additional limitation of motion on repetitive use.  The Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased rating.  Therefore, the Board finds that the preponderance of the evidence is against an increased rating for the Veteran's right shoulder disability.

In addition, there is no evidence of ankylosis (Diagnostic Code 5200) or impairment of the humerus (Diagnostic Code 5202) to warrant a higher disability rating.  

Finally, the Board has considered whether a separate rating would be appropriate for the Veteran's scars from his surgeries.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not 'duplicative or overlapping with the symptomatology' of the other condition).  However, the Veteran has already been granted service connection for scars related to his right shoulder and, therefore, the Board need not address the scars.  

The Board recognizes the Veteran's statements attesting to his pain, fatigue, and limited range of motion.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA examination reports, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the examiners considered the Veteran's reported symptomatology.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's right shoulder disability does not warrant an initial disability rating in excess of 30 percent.   

The Board has also considered whether an extraschedular rating is appropriate for the Veteran's service-connected right shoulder disability.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  However, the evidence of record simply does not show that the Veteran has an exceptional disability picture that the available schedular rating is inadequate.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.  The Board therefore finds that the assigned rating reasonably describes the Veteran's disability level and, consequently, it cannot be said that the available schedular evaluation for the disability is inadequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right shoulder disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating of 40 percent (but no higher) for the service-connected lumbar spine disability is granted for the entire appeal period, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to service connection for radiculopathy of the lower extremities is granted, subject to controlling regulations governing the award of monetary benefits.  

Entitlement to an initial disability rating of 10 percent (but no higher) for service-connected right shoulder disability is granted from July 1, 2004 to October 31, 2005, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to an initial disability rating of 30 percent (but no higher) for service-connected right shoulder disability is granted from November 1, 2005, subject to controlling regulations applicable to the payment of monetary benefits.  


REMAND

As noted in the Introduction, the Veteran has asserted that he is entitled to service connection for a psychiatric disorder, an issue that has not yet been adjudicated by the RO.  The Veteran's representative has pointed out that the Veteran is unemployable, in part, due to the disorder.  A favorable decision on the issue concerning service connection for a psychiatric disorder may have an impact on when the Veteran met the schedular criteria for entitlement to a TDIU, thereby affecting the assigned effective date.  Consequently, the issues are inextricably intertwined.   See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Accordingly, the Board will defer appellate consideration of the claim for an earlier effective date for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The RO must adjudicate the claim concerning entitlement to service connection for a psychiatric disorder.  If the issue is denied, the Veteran is reminded that to vest the Board with jurisdiction, a timely notice of disagreement must be filed, and a timely substantive appeal must be filed after the RO issues a statement of the case.  38 C.F.R. §§ 20.201, 20.202 (2011).

2.  When the development requested has been completed, the case should be reviewed by the RO on the entire evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


